DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Non-Final Office Action in response to application filed on August 31, 2020. Claim 1 has been canceled. Claims 2-21 are pending and presented for examination.
Information Disclosure Statement
The references listed in the IDS filed on August 31, 2020 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 9 and similar claim 17 recite claimed limitations “transmitting an indication of the role of the user” However, there is no support in the specification as to where and how “an indication of the role of the user”. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10/789,571 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed toward the same subject matter.
	The following table shows the claims in ‘580 that are rejected by corresponding claims in ‘149
Claims Comparison Table:
                                                      ‘345                ‘571              
Claims       2	            2                 
                   4	            7                    
                   9                          11
                   10	               12
                   11	              14
                   13	             15
                   32	            7
                   14                       16
                  15                       17
                  15	         22
                  18                       24
                   19                      25              
Instant application  #17/008,345
Patent # 10/789,571
Claim 2. A system, comprising: 
a first database that stores role data that indicates a role of a user and one or more features of an application associated with the role;



 a second database that stores a first data value and a second data value of the one or more features of the application associated with the role; and 

a computer system comprising instructions that, when executed, direct the computer system to: 


retrieve from the second database the first data value and the second data value in response to a determination that the user is associated with the role, wherein the first data value can be accessed with at least a first security level, wherein the second data value can be accessed with at least a second security level, and wherein access with the second security level is more limited than access with the first security level; determine that a user device operated by the user is associated with the first security level; and 

generate a user-specific content page for the user that comprises the first data value in response to the determination that the user device operated by the user is associated with the first security level.


4. The system of claim 2, wherein the instructions, when executed, further direct the computer system to obtain information specifying access rights of the one or more features of the application associated with the role.

9. A computer-implemented method comprising: determining that a user is associated with a role; transmitting an indication of the role of the user and an identity of the user; receiving a first data value and a second data value of one or more features of an application associated with the role received in response to transmission of the indication of the role of the user and the identity of the user, wherein the first data value can be accessed with at least a first security level, wherein the second data value can be accessed with at least a second security level, and wherein access with the second security level is more limited than access with the first security level; determining that a user device operated by the user is associated with the first security level; and generating a user-specific content page for the user that comprises the first data value in response to the determination that the user device operated by the user is associated with the first security level.


10. The computer-implemented method of claim 9, wherein the role of the user is based at least in part on a responsibility of the user.

11. The computer-implemented method of claim 10, wherein the user-specific content page is generated based at least in part on the responsibility of the user.

12. The computer-implemented method of claim 10, wherein the user-specific content page is generated to facilitate the responsibility of the user.

13. The computer-implemented method of claim 9, further comprising sending the user-specific content page to a device of the user.

14. The computer-implemented method of claim 9, further comprising monitoring usage of the user of the one or more features of the application associated with the role.

15. The computer-implemented method of claim 14, wherein generating a user-specific content page further comprises generating the user-specific content page based at least in part on the usage, of the user, of the one or more features of the application associated with the role.

17. A non-transitory computer readable medium having stored thereon executable instructions that direct a computer system to at least: determine that a user is associated with a role; transmit an indication of the role of the user and an identity of the user; process a first data value and a second data value of features of an application associated with the role received in response to transmission of the indication of the role of the user and the identity of the user, wherein the first data value can be accessed with at least a first security level, wherein the second data value can be accessed with at least a second security level, and wherein access with the second security level is more limited than access with the first security level; and generate, using the identity of the user in combination with the first data value, a user-specific content page for the user.







18. The non-transitory computer-readable medium of claim 17, wherein the executable instructions further direct the computer system to cause display of the user-specific content page on a device of the user.

19. The non-transitory computer-readable medium of claim 17, wherein the executable instructions further direct the computer system to authenticate the identity of the user prior to the executable instructions that direct the computer system to generate the user-specific content page of the user.
Claim 2. A system, comprising: 
an identity lifecycle management (ILM) database of an ILM system that stores persona data that specify at least one persona of a plurality of personas of a user and features of applications associated with the at least one persona of the user; 
an application database of an application system that stores data values of the features of the applications associated with the at least one persona of the user; and 

a computer system that runs a persona-based content generation program, said persona-based content generation program comprising instructions that direct the computer system to: 

retrieve from the application system the data values of the features of the applications associated with the at least one persona of the user in the application database, wherein the data values comprise a first data value and a second data value, wherein the first data value can be accessed with at least a first security level, wherein the second data value can be accessed with at least a second security level, and wherein the second security level is more restrictive than the first security level; determine that a user device operated by the user is associated with the first security level; and use the first data value and not the second data value to generate a user-specific content page for the user, wherein the user-specific content page comprises the first data value, said computer system comprising one or more computing devices.

7. The system of claim 5, wherein the application system is programmed to receive information specifying access rights of the features of the applications associated with the at least one persona of the user.

11. A computer-implemented process for generating a user-specific content page, comprising: receiving a list of features of applications associated with at least one persona of a user; sending a request for data values of the features of the applications associated with the at least one persona of the user, wherein the request comprises an identity of the user; receiving the data values of the features of the applications associated with the at least one persona of the user that correspond to the identity of the user, wherein the data values comprise a first data value and a second data value, wherein the first data value can be accessed with at least a first security level, wherein the second data value can be accessed with at least a second security level, and wherein the second security level is more restrictive than the first security level; determining that a user device operated by the user is associated with the first security level; and generating, based at least in part on the first data value and not the second data value, a user-specific content page for the user.

12. The computer-implemented process of claim 11, wherein the at least one persona of the user is based at least in part on a role or a responsibility of the user.

14. The computer-implemented process of claim 12, wherein the user-specific content page is generated to facilitate the role or the responsibility of the user.






15. The computer-implemented process of claim 
11, further comprising sending the user-specific content page to a device of the user.

16. The computer-implemented process of claim 11, further comprising monitoring usage of the user of the features of the applications associated with the at least one persona of the user.

17. The computer-implemented process of claim 16, wherein the user-specific content page is generated based at least in part on the usage, of the user, of the features of the application associated with the at least one persona of the user.

22. A non-transitory computer readable medium having stored thereon a persona-based content generation program comprising executable instructions that direct a computer system to at least: receive information specifying an association of a user with at least one persona of a plurality of personas; send a request for data values, for the user, of features of applications associated with the at least one persona of the user, wherein the request comprises an identity of the user; receive data values, for the user, of the features of the applications associated with the at least one persona that correspond to the identity of the user, wherein the data values comprise a first data value and a second data value, wherein the first data value can be accessed with at least a first security level, wherein the second data value can be accessed with at least a second security level, and wherein the second security level is more restrictive than the first security level; and generate, using an identity of the user in combination with the first data value, a user-specific content page for the user.

24. The non-transitory computer-readable medium of claim 22, wherein the executable instructions further direct the computer system to cause display of the user-specific content page on a device of the user.

25. The non-transitory computer-readable medium of claim 22, wherein the executable instructions further direct the computer system to authenticate an identity of the user prior to the executable instructions direct the computer system to generate the user-specific content page of the user.



All limitations and elements in claim 2 of the instant application are found in claim 2 of Changizi except “an identity lifecycle management (ILM) database of an ILM system that stores persona data that specify at least one persona of a plurality of personas of a user and features of applications associated with the at least one persona of the user” have been omitted. However, “a first database that stores role data that indicates a role of a user and one or more features of an application associated with the role” have been added. “identity lifecycle management (ILM) database” corresponding to “first database” because they are the same function of user’s role/ persona of the user or personal data and associated features of an application. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations as showed in the Claims Comparison Table below.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, add or omit the additional elements of claims 2, 11 and 22 to arrive at the claims 2, 9 and 17 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its   function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals. 
Allowable Subject Matter
Claims 2-21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 2 and similar claim 9 and claim 17, the closest art, Hamilton teaches a system, comprising:  a first database that stores persona data that specify at least one persona of a plurality of personas of a user and features of applications associated with the at least one persona of the user (Hamilton, FIG. 10; ¶[0076-78] wherein a system includes a server to store persona information); a second database that stores first data value and second data value of the features of the applications associated with the role (Hamilton, ¶[0057] wherein usage history and/or application content can be evaluated for all users); and generate a user-specific content page for the user (Hamilton, ¶[0058]; FIG. 7, personalizing patch information page for users mapped to the technician persona), that comprises the first data value in response to the determination that the user device operated by the user is associated with the first security level (Hamilton, ¶[0057]-[0058] wherein the personalized page will include the most relevant information according to the mapped user persona level). Ghosh teaches (US20100281427 A1) storing persona data that specify at least one persona of a plurality of personas of a user and features of applications associated with the at least one persona of the user  (Ghosh, [0016] wherein user personae may be stored in a multitude of storage locations), and wherein the plurality of personas of the user and the features of the applications associated with the at least one persona of the user retrieved from the (Ghosh, [0030, 0061] wherein once the user persona is selected, it may be communicated to be used for customizing a service which may be implemented in a distributed computing environment); generate a user-specific content page for the user using the data values of the features of the applications associated with the at least one persona of the user retrieved from the application system, wherein the user-specific content page comprises the data values of the features of the applications associated with the at least one persona of the user (Ghosh, [0057] wherein the end-user persona may be utilized to personalize a web site to display relevant information to the end-user). Srinivasan et al. (US 20140075565 A1) disclose different roles associated with a different set of applications and services that can be accessed by those users associated with that role (Srinivasan, ¶[0161]) and security level which is more limited than access with the first security level (Srinivasan, ¶[0175]-[0176]). However, the prior art fails to disclose or suggest the claimed provision “retrieve/receive or process the data values of the features of the applications associated with the at least one persona of the user that correspond to the identity of the user, wherein the data values comprise a first data value and a second data value, wherein the first data value can be accessed with at least a first security level, wherein the second data value can be accessed with at least a second security level, and wherein the second security level is more restrictive than the first security level and generating a user-specific content page according to security levels of data values” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toy et al. (US 20120159567 A1) disclose CONTEXTUAL ROLE AWARENESS.
Fourman (US 20100180029 A1) discloses CONTENT DELIVERY SYSTEM AND METHOD OF DELIVERING CONTENT.
Kocher et al. (US 8055910 B2) disclose reprogrammable security for controlling piracy and enabling interactive content.
Baer et al. (US 7401097 B1) disclose system and method for creating compilations of content.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
May 21, 2022